Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's arguments with respect to claim 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0138465) in view of Li et al. (US 2016/0268004).
Regarding claim 18, Huang et al.
a display region [Rl] over a substrate [active array substrate 110] and comprising a plurality of pixels [pixel array] (see FIGS. 1 and 2; para. 0025), each of the pixels comprising: a first transistor [TFT] (see FIG. 2; para. 0026); and
a liquid crystal element [display medium 140] electrically connected to the first transistor [TFT] (see FIG. 2; para. 0026); and
a gate driver circuit over the substrate and adjacent to the display region [Rl] (see FIG.
13; para. 0064), 
a first capacitor (C3) comprising a first electrode [first transparent electrode layer el] and a second electrode [second transparent electrode layer e2]; 
wherein the first electrode [el] and the second electrode [e2] each have a light-transmitting property (para. 0065: first and second transparent electrode layers el, e2 are formed of a transparent conductive material such as ITO)
Huang discloses the limitations as shown in the rejection of claim 18 above.  However, Huang is silent regarding the gate driver circuit.  Li et al. (figure 2) teaches the gate driver circuit comprising:
a second transistor (T3), a third transistor (T8), and a fourth transistor (T1); and
wherein one of a source and a drain of the second transistor (T3) is electrically connected to a clock terminal (CK), 
wherein a gate of the second transistor (T2) is directly connected to the first electrode of the first capacitor (C1) and one of a source and a drain of the fourth transistor (T1), 
wherein the other of the source and the drain of the second transistor (T3), the second electrode of the first capacitor (C1), and one of a source and a drain of the third transistor (T8) are directly connected to an output terminal (OUTPUT), 
wherein the other of the source and the drain of the third transistor (T8) is directly connected to a  first power supply line (VGL);
wherein a gate of the fourth transistor (T1) is electrically connected to a second power supply line (INPUT); 
wherein the other of the source and the drain of the fourth transistor (T1) is not electrically connected to the first power supply line or the second power supply line (connected to VDD, not VGL or INPUT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate driver circuit as taught by Yang et al. in order to effectively enhance stability of the shift register unit, and at the same time reduce the size of the shift register unit.
Regarding claim 19, Huang et al. discloses the display device according to claim 18, wherein the second transistor (M3) comprises an oxide semiconductor layer comprising a channel formation region (para. 0025: “the display panel of the present embodiment may use [an] ... oxide semiconductor ... to serve as the active layer in the thin film transistors”).
Regarding claim 24, Li et al. discloses the display device according to claim 18, wherein the second transistor (T3 and C1) and the first capacitor do not overlap with each other.
Regarding claim 25, Huang et al. discloses the display device according to claim 18, comprising an adhesive layer [sealant 130] over the gate driver circuit (see FIGS. 1 and 2; para. 0037).
Claims 20 and 23 are under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Li et al., and further in view of US 2012/0319107 A1 published in the name of Miyake
Regarding claim 20, Huang as modified by Li et al. differs from the claimed invention because it is silent on teaching wherein the oxide semiconductor layer and any of the first electrode and the second electrode comprise the same material. However, in the same field of endeavor, Miyake teaches a display device comprising a light-transmitting capacitor [e.g. light-transmitting second capacitive element 20] wherein electrode [509] comprises the same material as the oxide semiconductor layer (see FIG. 3; paras. 0011, 0039 and 0053). Miyake teaches that forming electrode [509] of light-transmitting capacitor [20] from an oxide semiconductor layer allows electrode [509] to be formed simultaneously with the semiconductor layer [508] of pixel transistors [300] in the display region (paras. 0011, 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s display device wherein the oxide semiconductor layer and any of the first electrode and the second electrode comprise the same material, to form one of Huang’s first and second electrodes [el, e2] simultaneously with the semiconductor layer of Huang’s pixel transistors [TFT] in display region [Rl] (see Huang FIG. 2).
Regarding claim 23, Huang as modified by Li et al. and Miyake teaches the display device according to claims 2, 10 and 18, wherein any of the first electrode and the second electrode [509] is over and in contact with a gate insulating film [507] of the second transistor [pixel transistor 300] (see Miyake FIG. 3; para. 0043). The motivation for modifying Huang according to Miyake is the same as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871